625 S.E.2d 548 (2005)
STATE
v.
Terrence Rodricus ELLIOTT.
No. 184A04.
Supreme Court of North Carolina.
November 22, 2005.
William N. Farrell, Robert Montgomery, Special Deputy Attorney Generals, Garland N. Yates, District Attorney, for State.
The following order has been entered on the motion filed on the 21st day of November 2005 by Defendant for Extension of Time to File Brief:
"Motion Allowed. Defendant (Elliott) shall have up to and including the 6th day of December 2005 to file and serve his/her brief with this Court. By order of the Court in conference this the 22nd day of November 2005."